Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10408   Page 1 of
                                     20




                     EXHIBIT A




  00774725-1
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10409   Page 2 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10410   Page 3 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10411   Page 4 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10412   Page 5 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10413   Page 6 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10414   Page 7 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10415   Page 8 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10416   Page 9 of
                                     20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10417   Page 10 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10418   Page 11 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10419   Page 12 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10420   Page 13 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10421   Page 14 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10422   Page 15 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10423   Page 16 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10424   Page 17 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10425   Page 18 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10426   Page 19 of
                                      20
Case 4:17-cv-11260-TGB-RSW ECF No. 107-1 filed 12/17/19   PageID.10427   Page 20 of
                                      20
